DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 31, 37, 39, 45 and 53 are objected to because of the following informalities:  
In claim 31, line 1; the phrase “The use of an organic material” should be changed to --A use of an organic material-- for proper antecedent basis.
In claim 37, lines 6-7; the phrase “such as at least 50 kJ kg-1:and/or” should be changed to --such as at least 50 kJ kg-1; and/or-- for proper punctuation.
In claim 39, line 3; the phrase “the organic material.” should be changed to --the organic material,-- for proper punctuation.
In claim 45, lines 6-7; the phrase “such as at least 50 kJ kg-1:and/or” should be changed to --such as at least 50 kJ kg-1; and/or-- for proper punctuation. 
In claim 53, lines 6-7; the phrase “such as at least 50 kJ kg-1:and/or” should be changed to --such as at least 50 kJ kg-1; and/or-- for proper punctuation.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
2.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because "use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101;  In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961).

Claim Rejections - 35 USC § 112
3.         The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

            Claims 31-38 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory 

          Claims 39-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “applying hydrostatic pressure”, does not reasonably provide enablement for means that would facilitate the application of the hydrostatic pressure and means permitting heat flow from or to the organic material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

Claims 47-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “Cooling or heating apparatus”, does not reasonably provide enablement for the apparatus.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

            The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 31-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 31-38 the "use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101;  In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961); generally raises an issue of indefiniteness under 35 U.S.C. 112(b), second paragraph.

           Claims 32, 37, 40, 45, 48 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32, calls for the limitation of "and/or" in line 4. It is unclear which of these limitations is applicable; the organic material has a molecular weight of at most 2,000, such as at most 1,000 and the organic material has a molecular weight of at least 50; or the organic material has a molecular weight of at most 2,000, such as at most 1,000 or the organic material has a molecular weight of at least 50. As best understood, for the purposes of examination, the limitation “and/or” has been interpreted as “or”.
Claim 32, calls for the limitation of "and/or" in line 5. It is unclear which of these limitations is applicable; the organic material has a molecular weight of at least 50 and the organic material is an organic compound; or the organic material has a molecular weight of at 
Claim 32, calls for the limitation of "and/or" in line 7. It is unclear which of these limitations is applicable; the organic compound has two or more carbon-carbon bonds and the organic material is an organic compound or a salt thereof; or the organic compound has two or more carbon-carbon bonds or the organic material is an organic compound or a salt thereof. As best understood, for the purposes of examination, the limitation “and/or” has been interpreted as “or”.
Claim 32, calls for the limitation of "and/or" in line 9. It is unclear which of these limitations is applicable; the organic compound has two or more carbon-carbon bonds and the organic material is a liquid crystal or a plastic crystal; or the organic compound has two or more carbon-carbon bonds or the organic material is a liquid crystal or a plastic crystal. As best understood, for the purposes of examination, the limitation “and/or” has been interpreted as “or”.
Claim 37, calls for the limitation of "and/or" in line 4. It is unclear which of these limitations is applicable; such as at least 400 J K-1 kg1and a phase transition in the organic material displays a latent heat; or such as at least 400 J K-1 kg1and a phase transition in the organic material displays a latent heat or a phase transition in the organic material displays a latent heat. As best understood, for the purposes of examination, the limitation “and/or” has been interpreted as “or”.
Claim 37, calls for the limitation of "and/or" in line 7. It is unclear which of these limitations is applicable; such as at least 25 kJ kg1, such as at least 50 kJ kg-1and the organic material has a volume change at the phase transition of at least 1.0 mm3 g-1; or such as at least 25 kJ kg1, such as at least 50 kJ kg-1or the organic material has a volume change at the phase 3 g-1. As best understood, for the purposes of examination, the limitation “and/or” has been interpreted as “or”.
Claim 37, calls for the limitation of "and/or" in line 8. It is unclear which of these limitations is applicable; such as at least 50 mm3 g-1 and the organic material is provided within a pressure-transmitting medium; or such as at least 50 kJ kg-1or the organic material is provided within a pressure-transmitting medium. As best understood, for the purposes of examination, the limitation “and/or” has been interpreted as “or”.
Claim 40, calls for the limitation of "and/or" in line 4. It is unclear which of these limitations is applicable; the organic material has a molecular weight of at most 2,000, such as at most 1,000 and the organic material has a molecular weight of at least 50; or the organic material has a molecular weight of at most 2,000, such as at most 1,000 or the organic material has a molecular weight of at least 50. As best understood, for the purposes of examination, the limitation “and/or” has been interpreted as “or”.
Claim 40, calls for the limitation of "and/or" in line 5. It is unclear which of these limitations is applicable; the organic material has a molecular weight of at least 50 and the organic material is an organic compound; or the organic material has a molecular weight of at least 50 or the organic material is an organic compound. As best understood, for the purposes of examination, the limitation “and/or” has been interpreted as “or”.
Claim 40, calls for the limitation of "and/or" in line 7. It is unclear which of these limitations is applicable; the organic compound has two or more carbon-carbon bonds and the organic material is an organic compound or a salt thereof; or the organic compound has two or more carbon-carbon bonds or the organic material is an organic compound or a salt thereof. As 
Claim 40, calls for the limitation of "and/or" in line 9. It is unclear which of these limitations is applicable; the organic compound has two or more carbon-carbon bonds and the organic material is a liquid crystal or a plastic crystal; or the organic compound has two or more carbon-carbon bonds or the organic material is a liquid crystal or a plastic crystal. As best understood, for the purposes of examination, the limitation “and/or” has been interpreted as “or”.
Claim 45, calls for the limitation of "and/or" in line 4. It is unclear which of these limitations is applicable; such as at least 400 J K-1 kg1and a phase transition in the organic material displays a latent heat; or such as at least 400 J K-1 kg1and a phase transition in the organic material displays a latent heat or a phase transition in the organic material displays a latent heat. As best understood, for the purposes of examination, the limitation “and/or” has been interpreted as “or”.
Claim 45, calls for the limitation of "and/or" in line 7. It is unclear which of these limitations is applicable; such as at least 25 kJ kg1, such as at least 50 kJ kg-1and the organic material has a volume change at the phase transition of at least 1.0 mm3 g-1; or such as at least 25 kJ kg1, such as at least 50 kJ kg-1or the organic material has a volume change at the phase transition of at least 1.0 mm3 g-1. As best understood, for the purposes of examination, the limitation “and/or” has been interpreted as “or”.
Claim 45, calls for the limitation of "and/or" in line 8. It is unclear which of these limitations is applicable; such as at least 50 mm3 g-1 and the organic material is provided within a pressure-transmitting medium; or such as at least 50 kJ kg-1or the organic material is provided 
Claim 48, calls for the limitation of "and/or" in line 4. It is unclear which of these limitations is applicable; the organic material has a molecular weight of at most 2,000, such as at most 1,000 and the organic material has a molecular weight of at least 50; or the organic material has a molecular weight of at most 2,000, such as at most 1,000 or the organic material has a molecular weight of at least 50. As best understood, for the purposes of examination, the limitation “and/or” has been interpreted as “or”.
Claim 48, calls for the limitation of "and/or" in line 5. It is unclear which of these limitations is applicable; the organic material has a molecular weight of at least 50 and the organic material is an organic compound; or the organic material has a molecular weight of at least 50 or the organic material is an organic compound. As best understood, for the purposes of examination, the limitation “and/or” has been interpreted as “or”.
Claim 48, calls for the limitation of "and/or" in line 7. It is unclear which of these limitations is applicable; the organic compound has two or more carbon-carbon bonds and the organic material is an organic compound or a salt thereof; or the organic compound has two or more carbon-carbon bonds or the organic material is an organic compound or a salt thereof. As best understood, for the purposes of examination, the limitation “and/or” has been interpreted as “or”.
Claim 48, calls for the limitation of "and/or" in line 9. It is unclear which of these limitations is applicable; the organic compound has two or more carbon-carbon bonds and the organic material is a liquid crystal or a plastic crystal; or the organic compound has two or more 
Claim 53, calls for the limitation of "and/or" in line 4. It is unclear which of these limitations is applicable; such as at least 400 J K-1 kg1and a phase transition in the organic material displays a latent heat; or such as at least 400 J K-1 kg1and a phase transition in the organic material displays a latent heat or a phase transition in the organic material displays a latent heat. As best understood, for the purposes of examination, the limitation “and/or” has been interpreted as “or”.
Claim 53, calls for the limitation of "and/or" in line 7. It is unclear which of these limitations is applicable; such as at least 25 kJ kg1, such as at least 50 kJ kg-1and the organic material has a volume change at the phase transition of at least 1.0 mm3 g-1; or such as at least 25 kJ kg1, such as at least 50 kJ kg-1or the organic material has a volume change at the phase transition of at least 1.0 mm3 g-1. As best understood, for the purposes of examination, the limitation “and/or” has been interpreted as “or”.
Claim 53, calls for the limitation of "and/or" in line 8. It is unclear which of these limitations is applicable; such as at least 50 mm3 g-1 and the organic material is provided within a pressure-transmitting medium; or such as at least 50 kJ kg-1or the organic material is provided within a pressure-transmitting medium. As best understood, for the purposes of examination, the limitation “and/or” has been interpreted as “or”.

Claim Rejections - 35 USC § 102
4.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 31, 32, 39, 40, 47 and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lloveras et al. (Giant Barocaloric Effects at Low Pressure in Ferrielectric Ammonium Sulphate), hereinafter referred to as Lloveras et al.

Regarding claim 31, Lloveras et al. disclose a use of an organic material as a barocaloric cooling or heating agent {see page 2, Col. 1, paragraph 2 and page 3, Col 2, paragraph 2: wherein poly(methyl methacrylate) constitutes an organic material}.  

Regarding claim 32, Lloveras et al. disclose the use, according to claim 31, wherein the organic material is an organic compound or a salt thereof optionally wherein the organic material has a molecular weight of at most 2,000, such as at most 1,000 {see page 2, Col. 1, paragraph 2 and page 3, Col 2, paragraph 2: wherein poly(methyl methacrylate) constitutes an organic compound or a salt with a molecular weight of at most 2,000}; and/or wherein the organic material has a molecular weight of at least 50 {see page 2, Col. 1, paragraph 2: wherein poly(methyl methacrylate) constitutes an organic material with a molecular weight of at least 50}; and/or wherein the organic material is an organic compound or a salt thereof, and the organic compound has two or more carbon-carbon bonds; and/or wherein the organic material is an organic compound or a salt thereof, and the organic compound has two or more carbon-hydrogen bonds {see page 2, Col. 1, paragraph 2: wherein poly(methyl methacrylate (C5H8 O2)n)) constitutes an organic compound or a salt thereof, and the organic compound has two or more carbon-hydrogen bonds}; and/or wherein the organic material is a liquid crystal or a plastic crystal {see page 2, Col. 1, paragraph 2: wherein poly(methyl methacrylate) is of a  plastic crystal}.  

Regarding claim 39, Lloveras et al. disclose a method of barocaloric cooling or heating, the method comprising the steps of: (i) applying hydrostatic pressure to an organic material (see page 2, Col. 1, paragraph 2 and page 3, Col 2, paragraph 2: wherein poly(methyl methacrylate) 

Regarding claim 40, Lloveras et al. disclose the method according to claim 39, wherein the organic material is an organic compound or a salt thereof optionally wherein the organic material has a molecular weight of at most 2,000, such as at most 1,000 {see page 2, Col. 1, paragraph 2 and page 3, Col 2, paragraph 2: wherein poly(methyl methacrylate) constitutes an organic compound or a salt with a molecular weight of at most 2,000}; and/or wherein the organic material has a molecular weight of at least 50{see page 2, Col. 1, paragraph 2: wherein poly(methyl methacrylate) constitutes an organic material with a molecular weight of at least 50}; and/or wherein the organic material is an organic compound or a salt thereof, and the organic compound has two or more carbon-carbon bonds {see page 2, Col. 1, paragraph 2: wherein poly(methyl methacrylate (C5H8 O2)n)) constitutes an organic compound or a salt thereof, and the organic compound has two or more carbon-hydrogen bonds}; and/or wherein the organic material is an organic compound or a salt thereof, and the organic compound has two or more carbon-hydrogen bonds {see page 2, Col. 1, paragraph 2: wherein poly(methyl methacrylate (C5H8 O2)n)) constitutes an organic compound or a salt thereof, and the organic compound has two or more carbon-hydrogen bonds}; and/or wherein the organic material is a liquid crystal or a plastic crystal {see page 2, Col. 1, paragraph 2: wherein poly(methyl methacrylate) is of a  plastic crystal}.
  
Regarding claim 47, Lloveras et al. disclose a cooling or heating apparatus comprising an organic material as a barocaloric cooling or heating agent {see page 2, Col. 1, paragraph 2 and page 3, Col 2, paragraph 2: wherein poly(methyl methacrylate) constitutes an organic material}.
  
Regarding claim 48, Lloveras et al. disclose the apparatus according to claim 47, wherein the organic material is an organic compound or a salt thereof optionally wherein the organic material has a molecular weight of at most 2,000, such as at most 1,000 {see page 2, Col. 1, paragraph 2 and page 3, Col 2, paragraph 2: wherein poly(methyl methacrylate) constitutes an 5H8 O2)n)) constitutes an organic compound or a salt thereof, and the organic compound has two or more carbon-hydrogen bonds}; and/or wherein the organic material is an organic compound or a salt thereof, and the organic compound has two or more carbon-hydrogen bonds {see page 2, Col. 1, paragraph 2: wherein poly(methyl methacrylate (C5H8 O2)n)) constitutes an organic compound or a salt thereof, and the organic compound has two or more carbon-hydrogen bonds}; and/or wherein the organic material is a liquid crystal or a plastic crystal {see page 2, Col. 1, paragraph 2: wherein poly(methyl methacrylate) is of a  plastic crystal}.  

Conclusion
5.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. 2007/0099249A1 to Abbott, Nicholas et al.
U.S. 20100060844A1 to Sawatari; Naoko et al.
U.S. 3,920,414A to Steere; David E. et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM Monday thru Friday; 6:00 AM to 2:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
01/23/2021